       Case 3:18-cv-07729-TSH Document 32 Filed 08/01/19 Page 1 of 3



 1   SULAIMAN LAW GROUP, LTD.
     Nathan C. Volheim (Admitted Pro Hac Vice)
 2   2500 South Highland Avenue
 3   Suite 200
     Lombard, Illinois 60148
 4   Telephone: 630- 575-8181
     Facsimile: 630-581-8188
 5   E-Mail: nvolheim @sulaimanlaw.com
     Attorney for the Plaintiff
 6

 7   WAJDA LAW GROUP, APC
     Nicholas M. Wajda
 8   11400 West Olympic Boulevard, Suite 200M
     Los Angeles, California 90064
 9   Telephone: (310) 997-0471
     Facsimile: (866) 286-8433
10
     Attorney for the Plaintiff
11

12                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
13

14                                                        Case No. 3:18-cv-07729-TSH
      JOSHUA M. FRAZIER,
15                                                        MOTION TO APPEAR BY TELEPHONE
                        Plaintiff,                        AT DEFENDANT’S MOTION TO
16                                                        WITHDRAW AS COUNSEL
             v.
17
      AMERICAN CREDIT RESOLUTION, INC.,
18
                        Defendant.
19

20
                            MOTION TO APPEAR BY TELEPHONE AT
21                     DEFENDANT’S MOTION TO WITHDRAW AS COUNSEL

22          NOW COMES JOSHUA M. FRAZIER (“Plaintiff’), through his counsel, Nathan C.

23   Volheimof Sulaiman Law Group, Ltd., moves this Court to appear telephonically at the Defendant’s
24   Attorney’s Motion to Withdraw as Counsel. In support thereof, states as follows:
25
            1.     On December 26, 2018, Plaintiff filed a complaint seeking redress of the Fair Debt
26
     Collection Practices Act and Rosenthal Fair Debt Collection Practices Act. [Dkt No. 1].
27

28
                                                      1
        Case 3:18-cv-07729-TSH Document 32 Filed 08/01/19 Page 2 of 3



 1          2.      On April 8, 2019, the Plaintiff and AMERICAN CREDIT RESOLUTION, INC.
 2   (“Defendant”) reached a settlement and Plaintiff filed a Notice of Settlement in this matter. [Dkt
 3
     No. 21].
 4
            3.      On June 25, 2019, Defendant’s Attorney filed a Motion to Withdraw as Counsel and
 5
     requesting a hearing on the Motion on August 1, 2019 in San Francisco [Dkt No. 26].
 6

 7          4.      On July 26, 2019, this Honorable Court continued the hearing on Defendant’s

 8   Motion to Withdraw to August 8, 2019. [Dkt. No. 26].

 9          5.       Lead Counsel for Plaintiff, Nathan C. Volheim, maintains his primary office in
10
     Lombard, Illinois, which is approximately 2,271 miles away from San Francisco.
11
            6.      Plaintiff, a consumer, request that this Honorable Court allow his attorney to be
12
     appear by telephone.
13
            7.      As this action involves an individual consumer, deference should be provided to
14

15   keep expenses to minimum. Since it appears that Defendant has become non-responsive, Plaintiff

16   is concerned that it will not perform per the terms of the settlement and would like to keep costs at
17   a minimum.
18
            8.      Furthermore, Plaintiff’s counsel files cases throughout the United States, and as such
19
     regularly appears telephonically in front of Courts and familiar with the process and appropriate
20
     decorum. He understands that appearing telephonically is no different than a physical appearance
21

22   before the Judge. If this Motion is granted, Plaintiff’s counsel will ensure that they are fully

23   prepared to attend this hearing via telephone.

24
            WHEREFORE, Plaintiff, JOSHUA M. FRAZIER, respectfully request the Court allow
25
     counsel to appear by telephone at Defendant’s Attorney’s Motion to Withdraw as Counsel, and
26
     grant such other relief as the Court deems just and proper.
27

28   Dated: August 1, 2019                                         Respectfully submitted,

                                                       2
        Case 3:18-cv-07729-TSH Document 32 Filed 08/01/19 Page 3 of 3



 1                                                          JOSHUA M. FRAZIER
 2                                                          By: /s/ Nathan C. Volheim
 3
                                                            Nathan C. Volheim
 4                                                          SULAIMAN LAW GROUP, LTD.
                                                            2500 South Highland Avenue
 5                                                          Suite 200
                                                            Lombard, Illinois 60148
 6                                                          (630) 575-818
                                                            nvolheim @sulaimanlaw.com
 7

 8
                                      CERTIFICATE OF SERVICE
 9
             I hereby certify that on August 1, 2019, I electronically filed the foregoing with the Clerk
10
     of the Court for the United States District Court for the Northern District of California by using the
11   CM/ECF system.

12                                                          s/ Nathan C. Volheim
                                                            Nathan C. Volheim
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        3
